Exhibit 10.06

SECOND AGREEMENT TO EXTEND EMPLOYMENT AGREEMENT

This Agreement to Extend Employment Agreement is made as of the 26th day of
March, 2018 by and between LOURDES A. LEON GUERRERO (“President and CEO”) and
BANK OF GUAM (“Bank”);

WITNESSETH:

WHEREAS, the President and CEO and the Bank executed an Employment Agreement on
May 1, 2013 which Agreement expired on December 31, 2017 and was further
extended to April 30, 2018 (“Agreement”);

WHEREAS, it is in the best interest of the parties to mutually extend the
Agreement to December 31, 2018.

NOW THEREFORE, said Agreement is hereby amended as follows:

Section 2 of the Agreement shall be amended to state that the Agreement shall
terminate on December 31, 2018.

Except as otherwise stated herein all other terms and conditions of the
Agreement remain unchanged.

Executed at Hagatna, Guam on the date first above written.

 

 

 

BANK OF GUAM

 

 

BY:

Martin D. Leon Guerrero, Asst. Secretary

 

 

 

An Authorized Representative

 

 

LOURDES A LEON GUERRERO

 

 

 

  /s/ Lourdes A. Leon Guerrero

 